Citation Nr: 1125981	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes.

2.  Entitlement to recognition of [redacted] as the surviving spouse of the Veteran for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from February 1941 to December 1945 as a Philippine Scout during World War II.  The Veteran died in November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1991 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO), which declined to reopen a previously denied claim of entitlement to recognition as the surviving spouse.  The appellant filed a notice of disagreement with this decision in March 1992, and a statement of the case was issued in June 1992.  In August 1992, correspondence was received from the appellant's daughter, asking on her behalf for the status of the claim for death benefits.  As this statement manifests an intent to continue pursuing the benefits sought on appeal, it should have been accepted as a substantive appeal, and the matter should have been forwarded to the Board for adjudication.  The question of tolling the time to perfect need not be reached in light of the Board's determination that the appellant's daughter's letter constitutes a substantive appeal.  

Again, the RO treated the November 1991 decision as the last final denial for purposes of determining whether new and material evidence had been submitted to reopen the claim in a June 2007 administrative decision.  The appellant perfected her appeal of this decision with the timely filing of a VA Form 9, Appeal to Board of Veterans' Appeals, in September 2007.  

In March 2008 correspondence, the appellant indicated she wished to withdraw her perfected appeal; however, in the body of her letter, she continued to argue the merits of her claim and maintained that she had already submitted sufficient evidence to warrant a favorable decision.  The appellant submitted numerous subsequent letters referring to the merits of her case and claims for VA death benefits, without reference to a withdrawal.  It is clear from these letters that the appellant believed the matter of her status as the surviving spouse had been settled in her favor, and she had moved on to the issue of entitlement to payment of benefits under various VA programs.

The RO corrected this misapprehension in September 2008 correspondence, and invited the appellant to begin a new appeal of an August 2008 administrative decision declining to reopen the previously denied claims of entitlement to recognition as the surviving spouse.  She did so, perfecting that appeal in May 2009.  

It is clear from the record, however, that the appellant did not in fact withdraw her appeal.  Despite her use of that term, she continued to argue the merits of her claims and assert her entitlement to surviving spouse status.  She has continually prosecuted her claim for recognition as the surviving spouse of the Veteran since filing her reopened claim in October 1991.  

In March 2010, the Board issued a decision declining to reopen the previously denied claim, finding that no new and material evidence had been submitted.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (the Court), which in January 2011, based on a Joint Motion, vacated the Board decision and remanded the matter for further consideration.

The issue of entitlement to recognition as the surviving spouse of the Veteran for VA purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to recognition as the surviving spouse of the Veteran for VA purposes was most recently denied in a July 1988 administrative decision which denied entitlement to status as the surviving spouse, on the grounds that a legal and impediment to the marriage existed and was known to the appellant.  The appellant did not appeal this decision, and it became final in July 1989.

2.  Evidence received since July 1989 was not previously considered by agency decision makers, is not cumulative and redundant of the evidence already of record, bears directly and substantially upon the issue of the appellant's status as the Veteran's surviving spouse, and is so significant that it must be considered in order to fairly decide the merits of the claim


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the question of reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since July 1988, the appellant has submitted multiple affidavits from friends and public officials reiterating the history of her relationship with the Veteran.  She has additionally submitted multiple October 2008 letters from Mr. JCM; although the body of the letters is identical in each iteration, the signature block alternates.  In some copies the signatory is identified as the municipal mayor of Pateros; in others he is additionally noted to be a solemnizing official.

Mr. JCM stated that based on his personal knowledge of the appellant and veteran, there was no legal impediment to their 1979 marriage.  Further, he stated that he had personal knowledge that the solemnizing official in January 1979, Mr. EPSD, "took steps to ascertain that indeed there was no legal impediment to the marriage."  He did not specify what steps the other official had taken.

The statement of Mr. JCM is new and material evidence sufficient to reopen the previously denied claim.  The credibility of his statement must be presumed, and his statement that there is additional evidence of the lack of legal impediment was not previously of record.  It does not appear that the referred to evidence, namely an accounting of Mr. ESPD's efforts to satisfy himself regarding the validity of the marriage, is of record, but the report of Mr. JCM that such exists is sufficient to trigger the duty to assist in seeking such evidence, and hence his statements must be considered to fully and fairly adjudicate the claim.

New and material evidence having been received, reopening of the claim of entitlement to recognition of [redacted] as the surviving spouse of the Veteran for VA purposes is warranted.

Adjudication of the appellant's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying claim.


ORDER

New and material evidence having been received, the claim of entitlement to recognition of [redacted] as the surviving spouse of the Veteran for VA purposes is reopened; to this extent only, the appeal is granted.


REMAND

Mr. JCM has reported his belief, based on personal knowledge, that no legal impediment to the marriage of the appellant and Veteran existed in January 1979.  This bare statement, without supporting rationale or factual underpinning, cannot be properly evaluated and weighed; credibility is presumed only for purposes of reopening.

On remand, Mr. JCM must be contacted and asked to provide a detailed account of his personal knowledge and the basis for his conclusion; such should be sworn under oath.

Moreover, Mr. JCM has stated that he has knowledge of steps taken by the January 1979 solemnizing official to ensure that no legal impediment to the marriage existed.  Details of those efforts are required so that VA may judge the sufficiency of the efforts as well as their impact on the appellant's knowledge at the time of marriage.  On remand, Mr. JCM must be contacted and asked to provide a detailed account of the known efforts of Mr. ESPD with regard to determining the validity of the January 1979 marriage; such should be sworn under oath, and documentary evidence of such efforts (and any conclusions) should be provided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Contact Mr. JCM and request that he provide a sworn affidavit attesting to his reported personal knowledge of:

a) the relationship between the Veteran and the appellant, to include his basis for belief that no legal impediment to their 1979 marriage existed, and;

b) the steps taken by the January 1979 solemnizing official, Mr. ESPD, to ascertain that no legal impediment to the marriage in fact existed

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


